                   CASE 0:17-cv-04480-WMW-FLN Doc. 76 Filed 12/26/19 Page 1 of 1


                                                     Andre Verlin Anderson
                                                      OID No.:     224372
                                                     MCF      Lino Lakes
                                                     7525 Fourth Avenue
                                                     Lino Lakes, MN 55014
                                                                                                           %YffiX,T'
December 20,2019                                                                                               DEc 2       6 20ts
Honorable X'ranklin L. Noel
United States District Court                                                                           ,^,tL'#i[h#,g^
District of Minnesota
United States Courthouse
300 South Fourth Street - Suite 202
Minneapolis, MN 55415-

RE: Anderson v. Janssen;                Case    No.: 0:17-ov-04480-WMW-FLN

Dear Honorable Franklin L. Noel,

        I am writing you with a threefold purpose. First of all, I would like to thank you for your
Report and Recommendation that you issued on August 9,2018 in the above-named case in
which you recommended granting my petition for writ of habeas corpus. It was all
encouragement to me in my long five year legal battle to get a win after my wrongful
conviction. As you may know the Distrigt"Courfriflipped your R&R and denied my petition. I
filed for a COA and I was also denied. I then appealed to the Eighth Circuit Court of Appeals
and again was denied. I finally filed a writ of certiorari with the U.S. Supreme Court, dkt.# 19-
6515,which was ultimate.lyrdenied on December 9;20*9.
                         ':, ,     :


       Secondly,.I would like to ask you if you'think there is any c.hance to receive a pardon
from the Minnesota Board of Pardons based on your review of my case?
                                                                    r r   .:       ..         .',1r.                i           i
                                                                                                            irr.,           .
      .
      Thirdly, if you think there is a chance for me to receive a pardon, wou!{ ypu.bgwilling to
speak in support of my application aJ the pardon review hearing? .I believe that this the iast
opportunity I will have to present my innocence unless new eviclence is brought forward.
              ',



         understand that you have retired and I hope it is going well.for you'and your'family. I
          I
would like to wish you and your family a Merry Christrnas arnd hope you have many happy
years of retirement. I look forward to hearing,from you.,

:..je,:j ij L E Ji r'l t.ii"{ i r' }? 'tr{zr-} q€dii}r.l' }: IiJt:r lblu;,iag {(] :ir;; Ei{.,.F+r ;*illcr;1                 ;*';,$Sfltgf NED
CtlrjAiiJ::i.:-r' ',.,L; i1{);j;.911-.\. p-i'i;,'i;,i* p.ii;it.iSepp--eetfqt!y;},..4 .,.,,.1i1. il.$,q $ilq iGrji
suco',,..r8r;i;.;o.ri+ ;o l.;+ .'it'lit\ Ir-)i-l"r l1ii}#i*3".L)ig:,                        ir:'ii,;:;' li JAlIl 'illr      ,'*"1'ffif,u;''g
if.l 1i-;' li.:;: ;.)4,)r.r.;c,:..i1{i i,.ir;g!{fi4pta{441raaa                                 iji, T;::ji;$-.- ,-.gr;ir    ' u.s. dlsrntdr.bouRr mpls
                                                        ,..1' ;.::f .i i l   ^  .:. , ,'.'   .,iri:_
                                                       .Andre Verlin Anderson
